--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2



--------------------------------------------------------------------------------

  logo 1 [logo1.jpg]
Amendment to Credit Agreement





This agreement is dated as of June 29, 2009 (the "Effective Date"), by and
between United Western Bancorp, Inc. (the "Borrower") and JPMorgan Chase Bank,
N.A. (together with its successors and assigns the "Bank"). The provisions of
this agreement are effective as of the Effective Date on the date that the
Borrower has satisfied all the conditions precedent in Section 7 of this
agreement.


WHEREAS, the Borrower and the Bank entered into that certain Credit Agreement
dated as of June 29, 2007, as amended by that certain Amendment to Credit
Agreement dated as of June 30, 2008 (the "Credit Agreement"); and


WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;


NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.
DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.



2.
CONSENT TO SALE OF STERLING TRUST COMPANY. Pursuant to the Sections of Article 5
of the Credit Agreement listed below, the Borrower agreed that, without the
prior written consent of the Bank, the Borrower will not and no Material
Subsidiary of the Borrower will do any of the following;



 
5.3
Disposal of Equity Interest in any Subsidiary. Pledge, sell, convey, assign, or
otherwise dispose of or permit to exist any Lien on any Equity Interest in any
Subsidiary other than in favor of the Bank.



 
5.4
Merger or Consolidations. (1) Dissolve; (2) merge or consolidate with any
Person; (3) lease, sell or otherwise convey a material part of its assets or
business outside the ordinary course of its business; (4) lease, purchase, or
otherwise acquire a material part of the assets of any other Person, except in
the ordinary course of its business; or (5) agree to do any of the foregoing;
provided, however, that notwithstanding the foregoing, any Subsidiary other than
United Western Bank may merge or consolidate with any other Subsidiary, or with
the Borrower, so long as the Borrower is the survivor.



 
5.6
Negative Pledge of Assets. Enter into any agreement with any Person other than
the Bank which prohibits or limits its ability to create or permit to exist any
Lien on any of its property, assets or revenues, whether now owned or hereafter
acquired.



 
5.8
Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; or (2) cease operations,
liquidate, change its name, dissolve, or sell any assets out of the ordinary
course of business.



The Borrower has informed the Bank of its intent to sell the majority of the
assets of Sterling Trust Company, a wholly owned Subsidiary of the Borrower, to
Equity Trust Company (the "Sale") and has requested that the Bank consent to the
Sale (the "Request"). The Bank consents to the Request, provided that the
Borrower agrees to do each and all of the following: (1) on or before September
30,2009, the Borrower shall make one or more payments on that certain Line of
Credit Note dated as of the Effective Date in the original principal amount of
$30,000,000.00 (the "Note") in amounts sufficient to reduce the outstanding
principal balance of the Note to an amount not to exceed $25,000,000.00 (the
"Paydown"); (2) if the Paydown results in the payment of all or any portion of
any LIBOR Rate Advance (as defined in the Note) on a date other than the last
day of the Interest Period (as defined in the Note) for the advance, the
Borrower shall pay the Bank amounts sufficient (in the Bank's reasonable
opinion) to compensate the Bank for any loss, cost or expense incurred as a
result thereof; and (3) after the Paydown is made, the Borrower agrees that the
maximum amount available under the Note shall be reduced to $25,000,000.00.


3.
MODIFICATION OF CREDIT AGREEMENT. From and after the Effective Date, the Credit
Agreement is hereby amended as follows:



 
3.1
Section 1.4 of the Credit Agreement captioned "Non-Usage Fee" is amended and
restated to read as follows:



 
1.4
Non-Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
"Non-usage Fee") with respect to each calendar quarter during the term of
Facility B, calculated on the average daily unused portion of


 
- 1 -

--------------------------------------------------------------------------------

 
 
Facility B at a rate of 0.25% per annum. Each Non-Usage Fee shall be due and
payable to the Bank quarterly, in arrears, within fifteen (15) days of the end
of each calendar quarter for which the Non-Usage Fee is owing. The Bank may
begin to accrue the Non-Usage Fee on the date the Borrower signs or otherwise
authenticates this agreement.


 
3.2
Section 4.13 of the Credit Agreement captioned "Non-Performing Assets Plus OREO
Ratio" is amended and restated to read as follows:



 
4.11
Non-Performing Assets Plus OREO Ratio. The Borrower shall cause United Western
Bank to maintain at all times a Non-Performing Assets Plus OREO Ratio of not
greater than four and two quarters of one percent (4.50%) commencing March 31,
2009, and at all times thereafter. As used in this Section, the term
"Non-Performing Assets Plus OREO Ratio" means the ratio, determined on a
consolidated basis for United Western Bank, of the sum of Non-Performing Assets
plus OREO, to the sum of Total Loans and Repossessed Assets plus OREO. As used
in this Section, (A) "Non-Performing Assets" means the sum of (1) all loans
classified as past due 90 days or more and still accruing interest, (2) all
loans classified as "non-accrual" and no longer accruing interest, (3) all loans
classified as "restructured loans and leases", (4) total investment in
restructured assets (net of specific valuation allowances), (5) total
repossessed assets (net of general valuation allowances) and (6) all other
"non-performing loans", excluding the guaranteed portion of any loan guaranteed
by the U.S. government; (B) "Total Loans and Repossessed Assets" means the total
of all performing and non-performing loans, valuation allowances on all loans,
and allowances for loan and lease losses on all loans; and (C) "OREO" means the
book value (net of accumulated depreciation) of all other real estate owned by
United Western Bank, excluding (1) all real estate which is occupied and used by
United Western Bank in the ordinary course of business and (2) repossessed
property where the full value at par of such property is guaranteed or insured
by the U.S. government. The ratio set forth in this Section shall be measured
quarterly and shall be determined from the applicable Call Report filed with the
applicable Governmental Authority.



 
3.3
Exhibit A to the Credit Agreement is amended and replaced with the Exhibit A
attached hereto and incorporated in this agreement by reference for all
purposes.



4.
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.



5.
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.



6.
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement. Additionally, the Borrower shall pay to the
Bank a fee in the amount of $10,000.00 (the "Fee") as consideration for the
Bank's review of the Request and for providing the consent to the Request and in
connection with the renewal, extension and modification of Facility B. To
effectuate payment of the Fee, the Borrower hereby authorizes the Bank to
initiate a debit entry to Account Number ________________ at the Bank and to
debit the same to such account. The Borrower represents that the Borrower is and
will be the owner of all funds in such account.



7.
EXECUTION AND DELIVERY. This agreement shall become effective only after: (A) it
is fully executed by the Borrower and the Bank; (B) the Bank shall have received
the Note duly executed by the Borrower; and (C) the Borrower shall have paid the
Fee to the Bank.



8.
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a "Bank Party") from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or


 
- 2 -

--------------------------------------------------------------------------------

 
 
provisions of the Credit Agreement. This agreement shall not establish a course
of dealing or be construed as evidence of any willingness on the Bank's part to
grant other or future agreements, should any be requested.


9.
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.



10.
NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.






 
Borrower:
           
United Western Bancorp, Inc.
           
By:
/s/ Scot Weizel       Scot Weizel
CEO
    Printed Name
Title
                     
Date 
Signed:
6-22-2009
                     
Bank:
               
JP Morgan Chase Bank, N.A.
           
By:
/s/ Tim Franen       Tim Franen
VP
    Printed Name
Title
                     
Date
Signed:
6-23-2009

 
- 3 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------